___________

     No. 95-1342
     ___________

Mary Lou Graham,                        *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        *
Bill Harman, of the Joplin              *
Police Department; City of              *
Joplin, Missouri; David                 *
Niebur; Michael Talley,                 *
                                        *
              Appellees.                *

     ___________                            Appeals from the United States
                                            District Court for the
     No. 95-2124                            Western District of Missouri.
     ___________
                                                    [UNPUBLISHED]
Mary Lou Graham,                        *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        *
Bill Harman, of the Joplin              *
Police Department; City of              *

Joplin, Missouri; David Niebur;         *
Michael Talley,                         *
                                        *
              Appellees.                *

                                    ___________

                     Submitted:     January 26, 1996

                           Filed:   March 5, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.
     Mary Lou Graham appeals the district court's1 orders granting partial
summary judgment for defendants in her 42 U.S.C. § 1983 action, entering
judgment in favor of defendants following a jury trial on her supplemental
state-law claim, and denying her motion for a new trial.           We affirm.


     During a traffic stop conducted by a Joplin, Missouri police officer,
Graham produced an out-of-state driver's license.       When the officer asked
Graham her age, she refused to tell him, and after the officer called for
back-up, she asked him if she was free to go and started her car.               The
officer then grabbed Graham's keys out of the ignition, and advised her
that she was under arrest for obstruction.        See Joplin, Mo., Code § 26-5
("[i]t   shall be unlawful for any person to knowingly and willfully
obstruct, resist, or oppose any officer of the city . . . in the discharge
of any . . . duty. . . . [P]hysical obstruction, . . . failure to fully
cooperate, etc., shall be deemed violations of this section").


     Graham instituted this action asserting that her arrest was unlawful,
as she did not withhold any information that was not available on her
driver's license, and that the obstruction ordinance was overly broad and
thus facially unconstitutional.    She also maintained that the Joplin Police
Department had a policy of unlawful searches and seizures, and had
insufficiently trained its officers.     Finally, Graham contended that after
her arrest, she was subjected to an unlawful strip search at the city jail.
See Mo. Rev. Stat. § 544.193.2 (1987) (generally, no person arrested for
a non-felonious offense may be strip-searched).


     The   district   court   granted   summary   judgment   for   defendants    on
Graham's section 1983 claims, concluding that the officer was entitled to
qualified immunity; rejecting Graham's challenge to the




     1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.

                                        -2-
validity of the ordinance; and finding insufficient evidence to support her
claim that the police department had a policy of unlawful searches and
seizures, and inadequately trained its officers.            The district court denied
summary judgment as to the strip-search claim, however, concluding that a
genuine issue of material fact existed regarding whether Graham was strip-
searched.    Following a trial on this claim, the jury returned a verdict for
defendants.      The district court subsequently denied Graham's motion for a
new trial, in which she challenged the jury instruction delineating
Missouri's definition of a strip search.           This appeal followed.


       Upon our review of the record, we agree with the district court that
the police officer was entitled to qualified immunity, as he had at least
arguable probable cause to arrest Graham for violating the obstruction
ordinance.       See Gorra v. Hanson, 880 F.2d 95, 97 (8th Cir. 1989).              When
Graham refused to tell the officer her age, the officer could have
reasonably believed she was failing to fully cooperate in his effort to
determine the validity of her out-of-state license.               Given this initial
refusal to cooperate, Graham's subsequent act in starting her car could
have caused the officer to reasonably believe that Graham was physically
obstructing his duties by attempting to flee before he could issue her a
traffic citation.        Cf. Lennon v. Miller, 66 F.3d 416, 424 (2d Cir. 1995)
(officers were qualifiedly immune from arrestee's false-arrest claim, as
they   could      have    reasonably    believed   she      obstructed    governmental
administration by locking herself in automobile and attempting to start
engine with apparent intention of driving away).


       We also agree with the district court that Graham's challenge to the
validity    of    the    obstruction   ordinance   fails,    because     the   ordinance
"provide[s] reasonable notice to persons of ordinary intelligence" as to
what conduct it prohibits.       United States v. J.H.H., 22 F.3d 821, 828 (8th
Cir. 1994).      The record is void of




                                          -3-
any evidence supporting Graham's claim that the police department had a
policy of unlawful searches and seizures, and failed to train its officers.
Thus, we conclude that the court properly granted summary judgment on
Graham's section 1983 claims.


     The jury's verdict on Graham's state law strip-search claim was
likewise proper.   Contrary to Graham's contention on appeal, the testimony
of the police matron who conducted the search indicates that Graham was not
strip-searched, because the type of search described did not involve "the
removal or rearrangement of . . . clothing . . . so as to permit inspection
of the genitals, buttocks, anus, breasts, or undergarments."      Mo. Rev.
Stat. § 544.193.1(2) (1987).    We conclude further that the district court
accurately instructed the jury as to what constitutes a strip search by
quoting the above statutory definition, adding that it is not unlawful to
require the removal of clothing for safety purposes, cf. State v. Friend,
711 S.W.2d 508, 510 (Mo. 1986) (en banc) (safety concerns support removal
of property from detainees), and omitting only irrelevant provisions of the
strip-search statute.   See National Automotive Trading Corp. of China v.
Pioneer Trading Co., 46 F.3d 842, 844 (8th Cir. 1995) (per curiam) (jury
instructions proper where they adequately and sufficiently state generally
applicable law).   Because the instruction was proper, the district court
did not abuse its discretion in denying Graham's motion for a new trial.
See Keenan v. Computer Assocs. Int'l, 13 F.3d 1266, 1269 (8th Cir. 1994)
(standard of review).


     Accordingly, we affirm.




                                     -4-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -5-